Hill, J.
The title to the act of 1913 (Acts 1913, p. 98) is as follows: “An act to better regulate and control the organization and operation of corporations (foreign and domestic) doing an industrial, health, life, or accident insurance business in the State of Georgia, and to provide penalties, and for other purposes.” Section 3 of the act provides: “That no person shall knowingly or wilfully make or aid in making of any false or fraudulent statement or representation of any material fact or thing in any written statement or certificate for the purpose of procuring or attempting to procure the payment of any false or fraudulent claim against any such insurance company or fraternal or benefit association, and no person shall make any false or fraudulent statement or aid in the making of any false or fraudulent statement in any application for insurance, or as to the death or disability of the policy or certificate holder, for the purpose of fraudulently obtaining any money or benefit from any such insurance company or fraternal or benefit association licensed t® do business in this State.”
The act referred to contains six sections. The first, second, and *136fourth sections relate to officers and agents of .certain insurance companies, or associations doing business in this State, and specify what acts on their part are prohibited. Sections two and five provide for the punishment, as a misdemeanor, of certain acts. Section six defines the powers of the insurance commissioner and his deputies. Section three of the act does not refer' in terms, or otherwise, to the acts of insurance companies, their officers or agents, but expressly declares “That no person shall knowingly or wilfully make or aid in making of any false or fraudulent statement,” etc., for the purpose of procuring or attempting to procure the payment of fraudulent claims against insurance companies. This language is broad enough to include all outside persons, and can not have reference to the regulation of the class of corporations designated in the act. The act deals with the regulation, control, and operation of corporations, and also undertakes to regulate, control, and punish outside persons for fraudulent acts injurious to such companies. It requires no demonstration to show that section three of the act under review contains matter different from what is expressed in the title of the act. From a careful reading of the title and that section of the act, it is apparent that section 3 has reference to outsiders who make or aid in making fraudulent claims against insurance companies in the manner pointed out, while the title only covers the subject of regulation and control of the organization and operation of certain corporations. The one can not be included in the other, and each refers to separate subject-matters. We think, therefore, that section 3 of the act is repugnant to' the latter clause of paragraph 8 of section 7 of article 3 of the constitution of this State, which provides that no law shall pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof. Having held section 3 of the act unconstitutional for the reasons stated, it is unnecessary to answer any of the remaining questions which challenge its validity on other grounds.
Questions 1 and 1 (a) are answered in the negative. The entire act is not void for the reasons stated in these questions. The caption of the act refers to only one subject-matter, and therefore does not come within the rule that an entire act is void where it 'deals with two distinct subject-matters both in the caption and the *137body of tbe act. With section 3 expunged from tbe act, it will still constitute a complete legislative scheme in accord with the caption of the act; and therefore its provisions, other than those contained in section 3, are valid and enforceable. Bass v. Lawrence, 124 Ga. 75 (52 S. E. 296).

All the Justices concur.